Citation Nr: 0517847	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
left knee.

2.  Entitlement to service connection for residuals, lumbar 
spine surgery, herniated disc L4-5, as secondary to 
osteoarthritis, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
December 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for osteoarthritis, 
left knee, and service connection for residuals lumbar spine 
surgery, herniated disc L4-5, to include as secondary to 
osteoarthritis, left knee.  In November 2004, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

After the November 2004 Board hearing, the veteran submitted 
additional evidence without a waiver of RO consideration.  A 
remand, however, is not in order, as the medical document 
submitted by the veteran supplements an x-ray examination 
report already included in the record and does not offer any 
new substantive medical evidence.


FINDINGS OF FACT

1.  The veteran's left knee disability was not diagnosed 
within one year of discharge from active military service, or 
for many years thereafter.

2.  The competent medical evidence of record shows that the 
veteran's current left knee disability is not related to a 
left knee injury in service, or any other incident in 
service.

3.  The competent medical evidence of record does not relate 
the veteran's current back disability to service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran's back disability was not incurred in or 
aggravated by service; nor is his back disability proximately 
due to any service-connected disability. 38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claims and the respective responsibilities 
of each party for obtaining and submitting evidence.  This 
was accomplished by way of VA letters dated in February 2003, 
March 2003, and April 2003, which are prior to the June 2003 
rating decision.  The RO notified the veteran again in July 
2003.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his service connection 
claims for a left knee disability and a back disability, so 
that VA could help by getting that evidence.  

In a March 2004 supplemental statement of the case, the RO 
provided the veteran with the information and evidence 
necessary to substantiate a secondary service connection 
claim for a back disability.  The Board notes that the 
evidence necessary to substantiate a secondary service 
connection claim was provided after the June 2003 rating 
decision.  The CAVC previously held in part in Pelegrini, 
supra, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The CAVC most recently 
held, however, that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, as required by Pelegrini, supra, this 
deficiency is not prejudicial to the appellant when 
subsequent VA actions "essentially cured the error in the 
timing of notice."  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent 
supplemental statement of the case corrected any procedural 
errors and afforded the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, No. 02-1077, slip op. at 32.

The Board also notes that the VA letters dated in February 
2003, March 2003, and April 2003 notified the veteran that he 
had 30 days from the date of the letter to respond.  The 
veteran was further advised that if he did not respond by the 
end of the 30-day period, his appeal would be decided based 
on the information and evidence currently of record.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

The RO notified the veteran why he was not entitled to 
service connection for a left knee disability or secondary 
service connection for a back condition in the June 2003 
rating decision, the September 2003 statement of the case, 
and the March 2004 supplemental statement of the case.  The 
RO notified the veteran of the laws and regulations 
pertaining to service connection and secondary service 
connection and provided a detailed explanation why service 
connection was not warranted for a left knee disability or a 
back disability on a secondary basis under the applicable 
laws and regulations based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection and secondary service connection; were 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Thus, the Board concludes that 
the duty to notify the veteran has been satisfied under 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, private medical records dated in December 1997 and 
October 2001, and VA medical records dated from May 2002 to 
March 2003.  The veteran indicated that he received private 
treatment from December 1997 to May 2003, which is not of 
record.  The RO requested these records twice from the 
physician and also notified the veteran of its efforts to 
obtain the records and that it was the veteran's ultimate 
responsibility to ensure VA received them.  The veteran, 
however, never submitted the relevant records.  In the 
November 2004 Board hearing, the veteran testified that he 
received treatment for his knee in the 1960s, 1970s, and 
1980s, which also are not reflected in the record.  However, 
he later testified that these records are unavailable.  The 
veteran further testified in the November 2004 Board hearing 
that he was going to attempt to obtain an additional medical 
opinion regarding the origin of his left knee disability.  
However, he later submitted a statement that he was unable to 
obtain such an opinion.  Based on the above, the Board finds 
that reasonable efforts have been made to obtain all records 
that exist; and there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in February 2004, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.  The Board 
notes the veteran's assertions in the November 2004 Board 
hearing that his VA examination was inadequate, in that it 
was too quick and the examiner did not evaluate his knee or 
carefully review the record.  However, as discussed below, 
the VA examination report shows that the examiner reviewed 
the record, reported the medical findings in service and 
after service, and provided a rationale for his opinion on 
the etiology of the left knee disability.  Thus, the medical 
examination report is considered competent medical evidence 
for VA purposes.  See 38 C.F.R. § 3.159(a)(1).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a claim of service connection for a left 
knee disability in January 2003.  In February 2003, he filed 
a service connection claim for a back disability as secondary 
to a left knee disability.  He stated that while stationed in 
Germany his left knee was injured from a dog attack through 
his protective suit leg during dog training.  He stated that 
his leg was set in a cast and was assessed as a sprain.  The 
veteran indicated that since then, his knee has been a 
constant source of pain and of limited use, and that he was 
scheduled for a knee replacement to take place in October 
2003.  He also indicated that because of the limited use of 
his leg, a back injury requiring surgery was sustained in 
1999.  He submitted a March 2003 statement that his back 
injury was caused from simply bending over at home doing yard 
work.  He stated that a doctor told him that because he could 
not bend from the knees, he put undue strain on his back 
causing a ruptured disc.  On his VA Form 9, the veteran 
indicated that he does not believe adequate consideration was 
given to the injury he received in service, in that he was in 
a cast for 10 days and later developed osteoarthritis.  

The veteran testified in a November 2004 Board hearing that 
the reason he only had one therapy session in service after 
his left knee injury was that he was transferred to his full 
canine school.  He stated that his knee bothered him on and 
off throughout service but he just lived with it and was not 
required to get medical treatment for the remainder of his 
enlistment.  He indicated that after service, he worked as a 
security guard, which was not very physical.  After that, he 
indicated that he started his own alarm business.  He stated 
that he has had several problems with his knee since service, 
including his knee giving out and swelling.  He testified 
that he received some treatment for his knee in 1967 from his 
local doctor, but did not seek treatment after that until the 
early 1990's.  He later testified that his 1967 doctor had 
since passed away and that medical records for treatment he 
received in the 1980's and 1970's were unavailable.  He 
stated that he told his private doctor, who treated him in 
the early 1990's about his in-service knee injury, and that 
the doctor told him that his current left knee disability 
probably had its onset in service, because he had no 
arthritis in his right knee or elbows and he was too young to 
get arthritis.  He noted that the private doctor did not 
review his service medical records.  The veteran argued that 
the last VA examination he received in 2004 was inadequate in 
that the examination was too short and the examiner did not 
examine or x-ray his knee because he had a total knee 
replacement.  The veteran also stated that the examiner 
reported that the record showed arthritis in the back.  He 
claims that he was never told he had arthritis, and that the 
examiner incorrectly noted that he could lift a five pound 
weight with his left knee 0 to 90 degrees.  Last, he noted 
that the examiner referred to a left arm replacement in the 
record, as opposed to a left knee replacement.  He thus 
asserted that he wanted another VA examination.  He stated 
that he does not have a good quality of life because he has 
very little mobility, and that even with the transplant, he 
gets maybe 60 percent and always has to be careful.  He again 
stated that he ruptured a disc in his back and was told by 
his private doctor that it was common to have a back injury 
the way he picks things up.  In sum, the veteran contends 
that his left knee disability is a direct result of an in-
service knee injury, and that his back disability is a 
proximate result of his left knee disability, thus entitling 
him to disability compensation for the two disorders.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also can be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).


I.  Service connection for a left knee disability

Initially, the medical evidence shows a current left knee 
disability.  An October 1991 private x-ray examination report 
on the left knee shows mild degenerative narrowing of the 
medial joint space.  It was noted that several rounded 
osseous structures projecting within the joint space above 
the tibial spines are likely related to synovial 
osteochondromas.  A September 2002 VA physician note shows a 
diagnosis of chronic arthritis, left knee.  An October 2002 
VA orthopedic consult shows advanced degenerative joint 
disease, left knee and a plan for a total knee replacement.  
The same diagnosis was continued in a January 2003 VA 
orthopedic surgery clinical note.

The next issue is whether there is an in-service incurrence 
of a left knee disease or injury.

There were no knee disorders reported on the July 1961 
entrance examination report.  An October 1, 1963 emergency 
room report shows that the veteran twisted his left knee and 
had a lot of pain.  The examination revealed a stable knee 
with a small effusion, and localized pain at the medial 
collateral ligament.  The diagnosis was sprain of the medial 
collateral ligament.  An October 10, 1963 medical record 
shows the cast was removed and passive resistance exercises 
were begun.  An October 17, 1963 clinical record shows the 
veteran received one treatment for the left knee, and had not 
returned since October 10, 1963.  Physical therapy was 
discontinued.  Upon separation from service in November 1964, 
it was noted that the veteran had a left knee sprain that was 
treated with physical therapy with no complications.

The medical evidence shows a present left knee disability and 
an in-service incurrence of a left knee injury.  Therefore, 
the determinative question becomes whether there is medical 
evidence of a link between a left knee disability and 
service.

On a February 2004 VA examination report, the examiner 
indicated that he had reviewed the claims file including the 
October 1963 record of a left knee injury.  The veteran 
related that after the injury in service there were some 
episodes of his knee giving out and having a trip knee, but 
his knee did relatively well and he did not seek any more 
medical attention.  The veteran also stated that after 
service he worked in the security alarm business and did not 
seek any significant medical attention until 1991, when he 
was told that he had arthritis in the left knee.  The 
examiner found that on reviewing the history of injury and 
the fact that the veteran went for many years without 
significant treatment for his knee, that the left knee 
arthritis was not service related, but rather developed as a 
degenerative process over the years.  The examiner thus 
opined that "his diagnosis of severe degenerative arthritis 
of the left knee was not a service related problem."  This 
is the only medical opinion of record.  In addition, service 
connection is not warranted on a presumptive basis, as the 
first report of a left knee disability is not until 1991, 
which is many years after service.  See 38 C.F.R. §§ 3.307, 
3.309.

A May 2002 VA urgent care record shows the veteran's report 
of an in-service injury from a dog bite to his leg, which 
tore tendons and a chronic history of left knee pain.  
However, this simply reflects what the veteran related to the 
physician, and does not amount to a medical opinion regarding 
the etiology of the left knee disability.  The veteran 
indicated in the Board hearing that a private physician 
related his current knee disability to his in-service injury.  
There is, however, no such medical opinion reflected in the 
record and the veteran stated he was not able to obtain such 
an opinion.  Moreover, the veteran indicated that the private 
doctor had not reviewed the claims file.  Thus, even if this 
opinion was available, the February 2004 VA examination 
report would more than likely be of greater probative value 
in light of the VA examiner having reviewed the evidence, 
discussed the evidence and examined the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).

Although the veteran has asserted that his left knee 
disability is related to his in-service knee injury, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, which shows no relation between the veteran's left 
knee disability and service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board notes the 
veteran's contentions that the VA examination report was 
inadequate; however, these contentions are unfounded.  First, 
the examiner did not accidentally refer to a total left arm 
replacement on the examination report, as asserted by the 
veteran.  Second, as indicated by the veteran in the Board 
hearing, the examiner related to the veteran that he did not 
examine the knee because the veteran already had a total knee 
replacement.  Moreover, the Board notes the issue is not 
whether the veteran has a present disability, but whether it 
is related to service.  Last, the VA examiner accurately 
recorded the past and present medical history of the left 
knee and provided a rationale for his medical opinion 
regarding the etiology of the left knee disability.  Thus, 
the VA examination report is considered competent medical 
evidence for VA purposes.  38 C.F.R. § 3.159(a)(1).

In sum, the preponderance of the evidence is against the 
claim of service connection for a left knee disability and 
the claim is denied.  38 C.F.R. §§ 3.303, 3.310(a).  As the 
evidence is not equally balanced, the benefit-of-the-doubt-
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service connection for a back disability as secondary to 
a left knee disability

Initially, the medical evidence shows that the veteran 
suffers from a current back disability.  A December 1997 
private MRI report shows a diagnosis of acute lumbar strain 
with L4-L5 disk herniation with radiculopathy.  Another 
December 1997 private MRI shows left L5-S1 acute 
radiculopathy secondary to a lumbar herniated nucleus 
pulposus.  Additional December 1997 private medical records 
show the veteran underwent a partial L4-5 laminectomy with 
bilateral medial facetectomies and bilateral foraminotomies 
with left L4-5 microdiskectomy.  The postoperative diagnosis 
was L4-L5 central canal stenosis secondary to ligamentum 
flavus hypertrophy, as well as a large herniated nucleus 
pulposus eccentric to the left.

The veteran does not contend, nor does the evidence show that 
he injured his back in service.  The service medical records 
are negative for treatment or complaints regarding the back.  
Rather, the veteran asserts that his back disability is a 
result of his left knee disability, entitling him to service 
connection for a back disability on a secondary basis.  
Service connection only can be granted on a secondary basis 
when the medical evidence shows that a disability is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In this case, 
the record does not show that the veteran has any service-
connected disabilities.  As noted above, service connection 
for a left knee disability is denied.  Therefore, service 
connection for a back disability on a secondary basis cannot 
be granted.

In sum, as the record does not show that the veteran has any 
service-connected disabilities, for which the claim of 
service connection for the back disability on a secondary 
basis can be granted, and there is no other evidence linking 
the veteran's back disability to service, the claim must be 
denied.  In making this decision, the Board has considered 
the benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for osteoarthritis, left 
knee is denied.

Entitlement to service connection for residuals, lumbar spine 
surgery, herniated disc L4-5, as secondary to osteoarthritis, 
left knee is denied.


	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


